Hill, J.
Where counsel for the parties could not agree on a brief of the evidence, and the trial judge stated that “he would, not attempt to settle any differences or disputes between counsel, for the reason that he did not remember the evidence, the case having been tried fifteen months before,” there was no error in dismissing the motion for a new trial, the “movant not presenting for approval and filing a correct brief of the evidence.” Williams v. Johnson, 94 Ga. 722 (19 S. E. 888); Lucas v. Cordele Guano Co., 106 Ga. 200 (32 S. E. 120) ; Baldwin County v. Crawford, 101 Ga. 185 (28 S. E. 621).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.